Citation Nr: 1310665	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  05-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 1997, for the award of a 70 percent rating for major depressive disorder, to include whether a higher rating is warranted. 

2.  Entitlement to an effective date earlier than December 3, 1997, for a total disability rating based upon individual unemployability (TDIU) due to service-connected major depressive disorder. 


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March and August 1999 by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the March 1999 rating decision, the RO granted an increased 70 percent rating for major depressive disorder, effective July 7, 1998.  In correspondence dated in April 1999 the Veteran expressed disagreement with the effective date assigned.  In the August 1999 rating decision, the RO established an effective date for the award of a 70 percent rating for major depressive disorder from December 3, 1997, and granted entitlement to TDIU, effective February 18, 1999.  In correspondence dated in June 2000 the Veteran expressed disagreement with the effective date assigned for a TDIU. 

Jurisdiction of the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.  In a November 2000 rating decision, the RO established an earlier effective date for the award of a TDIU from December 3, 1997. 

Although earlier effective dates were assigned during the course of this appeal, because those decisions did not constitute a full grant of the benefits sought, the Veteran's claims for earlier effective dates for the award of a 70 percent rating for major depressive disorder and for a TDIU remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran also appealed a November 2003 rating decision in which the Winston-Salem RO denied entitlement to an earlier effective date for the grant of service connection for major depressive disorder.  In May 2005, the Veteran testified at a RO hearing before RO personnel; a transcript of that hearing is of record.  In a February 2009 decision, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for major depressive disorder, and remanded the claims for earlier effective dates for the award of a 70 percent rating for major depressive disorder and for a TDIU to the RO, via the Appeals Management Center (AMC), for additional development. 

The Veteran's claims were denied by an April 2011 Board decision, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an Order dated in July 2012, the Court vacated the April 2011 Board decision and remanded the case to the Board for readjudication pursuant to a Joint Motion for Remand. 


FINDINGS OF FACT

1.  From February 27, 1995, the Veteran's major depressive disorder has been productive of severe social and industrial impairment. 

2.  Since February 27, 1995, as a result of his major depressive disorder, the Veteran has not been able to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Since February 27, 1995, the criteria for a 100 percent rating for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9405 (1996).

2.  There is no legal entitlement to TDIU prior to December 3, 1997, because a total schedular evaluation for major depressive disorder has been granted.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012); Bradley v. Peake, 22 Vet. App. 280 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to an initial 100 percent schedular rating for major depressive disorder, effective February 27, 1995, the date of claim.  The issue of an earlier effective date for TDIU is now moot.  As such, no discussion of VA's duty to notify and assist is necessary.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

VA regulations require that, unless the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disorder, here major depressive disorder, can be distinguished from any other diagnosed psychiatric disorders, e.g., attention deficit and hyperactivity disorder (ADHD) and alcohol abuse, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998),

The criteria for rating mental disorders were amended effective November 7, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2012).  As such, the Veteran's claim must be considered under both sets of criteria.

Under the criteria in effect prior to November 7, 1996, a 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  Further, the Court held that these criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the schedular criteria in effect prior to November 7, 1996, where the Veteran's mental disorder was assigned a 70 percent evaluation and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 97.

Under the rating criteria that became effective November 7, 1996, a 70 evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  VA thus must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  

The Veteran filed a claim for service connection for a psychiatric disorder on February 27, 1995. 

A February 1995 VA medical certificate indicates that the Veteran had been prescribed Zoloft from a non-VA psychiatrist.  The Veteran was requesting a prescription through VA to save money.  He denied suicidal and homicidal ideation, but admitted to agitation and depression.  The Veteran was noted to be unemployed, and he was referred to the mental health clinic. 

A July 1995 VA treatment note reflects that the Veteran had a history of "peddling" whatever talent he had to survive, such as house painting, hanging wall paper, being an administrative assistant, club manager, or working in a fast food restaurant.  He said his marriage was stable at that time.  He was referred to Dr. M. for medication follow-up. 

A December 1995 VA treatment record indicates that on mental status examination, the Veteran was neat, alert, and oriented.  His mood was depressed, behavior was appropriate, affect was appropriate, and speech and association were organized.  

An October 1996 treatment record noted that the Veteran was having a great deal of difficulty getting by financially.  He was noted to be divorced from his wife, living in a trailer, and "peddling trash" at a flea market in an attempt to make ends meet.

The report of a December 1996 VA examination reflects that the Veteran complained of mood swings and periods of depression.  He had problems with alcohol and attention deficit disorder.  He reported that he was never able to hold onto a regular job.  For the past five years he had been a junk peddler, going from flea market to flea market.  He was separated from his wife.  On mental status examination, he was neat in appearance, friendly, talkative, and effusive.  Thought processes were normal.  There were no delusions or hallucinatory elements.  His mood was euphoric.  Sensorium was intact and he was noted to be competent.  The diagnosis was major depressive reaction. 

In a January 1997 rating decision, the RO granted service connection and assigned an initial 30 percent rating for major depressive disorder, effective February 27, 1995.  The Veteran filed a notice of disagreement with the initial rating assigned. 

The Veteran filed a claim for a TDIU on June 18, 1997.  He reported having last worked full-time in 1988.

An August 1997 VA treatment record reflects that the Veteran reported a 30-year history of depression that prevented him from keeping steady employment or maintaining relationships.  It was noted that he was being treated for depression and attention deficit disorder and was taking Zoloft.  He said that he wanted to go back to work, but that his medication "wiped him out" and he felt like he could not function.  The assessment was that his behavior was consistent with bi-polar disorder; a neuropsychiatry examination was requested. 

On December 3, 1997, the Veteran underwent a VA psychiatric examination. He stated that he had held over 100 different jobs.  He left his last full time job because he couldn't cope.  He had recently been divorced.  He complained that he was unable to sleep.  He worked part time for the County, when he could, providing services to older people.  He made about $300 every two weeks.  The examiner assigned a GAF score of 45.

In a May 1998 rating decision, the RO increased the initial rating for major depressive disorder from 30 to 50 percent, effective February 27, 1995.  The Veteran continued to appeal the initial rating assigned. 

In a March 1999 rating decision, the RO increased the initial rating for major depressive disorder from 50 to 70 percent, effective July 7, 1998.  The Veteran filed a notice of disagreement with the effective date assigned for the award of a 70 percent rating.  In an August 1999 rating decision, the RO assigned an earlier effective date from December 3, 1997, for the award of the 70 percent rating for major depressive disorder and granted a TDIU, effective from February 18, 1999.  In a November 2000 rating decision, the RO established an earlier effective date for a TDIU from December 3, 1997. 

A private doctor of psychology provided a statement dated in January 2013 after reviewing the record.  She noted the Veteran's GAF scores of 45 on VA examinations in December 1997 and February 1999, showing serious impairment in social and occupational functions, and stated that these scores would likely have been just as low in previous years had they been recorded, since the Veteran was only on medication for a short time and even then was incapable of maintaining relationships or employment.  She noted that the Veteran had occupational impairment since his separation from service, "through documentation of having numerous jobs and often being unable to work at all, his reclusiveness, poor communications skills and non-interactions with family members.  It is my opinion that [the Veteran] was unemployable.  He could not maintain his period of service or sustain other jobs over the years.  His occupational impairment was due to both his ADHD and depression, concurrently.  His alcohol usage accompanied both." 

Applying the criteria in effect prior to November 7, 1996, which are more favorable to the Veteran's claim, the evidence demonstrates that his service connected major depressive disorder resulted in severe impairment in the ability to establish and maintain effective or favorable relationships with people, and that the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  The record shows that this level of impairment was present prior to December 3, 1997, particularly given the January 2013 opinion of record which indicated that the Veteran had a longstanding problem of industrial impairment and unemployability, and that the GAF score of 45 would have applied prior to December 1997.  

The criteria for a 70 percent rating were met from February 27, 1995.  Given the evidence showing that the Veteran's major depressive disorder precluded him from securing or following a substantially gainful occupation, with the application of former regulation 38 C.F.R. § 4.16(c), the Board finds that the criteria for a 100 percent schedular evaluation were met from February 27, 1995.

TDIU

As noted in, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Given the above grant of a 100 percent schedular rating for major depressive disorder from February 27, 1995, the claim for an effective date prior to December 3, 1997 for the award of TDIU is moot, as the Veteran had no service connected disabilities other than major depressive disorder upon which to base an award of TDIU during the period from February 27, 1995, to December 2, 1997.











ORDER

Effective February 27, 1995, a 100 percent schedular rating for major depressive disorder is granted.

The claim for an effective date prior to December 3, 1997, for the award of TDIU is dismissed as moot.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


